Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         Claims 21-40 have been examined and are pending, claims 1-20 are cancelled.
Priority
2.  	 Applicant's claim continuation of application filed on 12/29/2020  CON of 15/982,901 05/17/2018 PAT 10887037.
Oath/Declaration
3.  	The Oath/Declaration filed on 12/29/2020 is accepted by the examiner.
Information Disclosure Statement
4.  	The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claims 21, 28 and 35 are rejected on the ground of statutory  double patenting as being unpatentable over claim  1-18 of US Patent No. US 10887037 B2.
 	As per claim 21, A network device, comprising: one or more memories; and one or more processors to: receive a link layer discovery protocol (LLDP) frame for a port, of a plurality of ports, on the network device, wherein the network device and the other network device are communicatively connected via a plurality of links in a link aggregation group (LAG), and wherein the port, of the plurality of ports on the network device, is associated with a link, of the plurality of links, in the LAG; identify precision timing protocol (PTP) information for the port based on a (LLDP) frame; determine a port priority for the port for PTP communications between the network device and the 
	As per claim 28, A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors on a network device, cause the one or more processors to: receive a link layer discovery protocol (LLDP) frame for a port, of a plurality of ports, on the network device, wherein the network device and the other network device are communicatively connected via a plurality of links in a link aggregation group (LAG); identify precision timing protocol (PTP) information for the port based on a (LLDP) frame; determine a port priority for the port for PTP communications between the network device and the other network device based on the PTP information; assign the port priority for the port; and perform the PTP communications based on the assigned 
	As per claim 35, A method comprising: receiving, by a network device, via precision timing protocol (PTP) communications between the network device and another network device, a link layer discovery protocol (LLDP) frame for a port, of a plurality of ports, on the network device, wherein the network device and the other network device are communicatively connected, and wherein the port, of the plurality of ports on the network device, is associated with a link, of a plurality of links; identifying, by the network device, PTP information for the port based on a (LLDP) frame; determining, by the network device, a port priority for the port for PTP communications between the network device and the other network device based on the PTP 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 21-24, 26, 28-31, 33, 35-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20140025736 A1 to Wang et al (hereinafter Wang). further view of US PG Pub US 20100182920 A1 to MATSUOKA et al (hereinafter MATSUOKA).

	MATSUOKA receive a link layer discovery protocol (LLDP) frame for a port, of a plurality of ports, on the network device, wherein the network device and the other network device are communicatively connected via a plurality of links in a link aggregation group (LAG), and wherein the port, of the plurality of ports on the network 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Wang by receive a link layer discovery protocol (LLDP) frame for a port, of a plurality of ports, on the network device, wherein the network device and the other network device are communicatively connected via a plurality of links in a link aggregation group (LAG), and wherein the port, of the plurality of ports on the network device, is associated with a link, of the plurality of links, in the LAG  and determine a port priority for the port for PTP communications between the network device and the other network device based on the PTP information as suggested by MATSUOKA, this modification would benefit   Wang for efficient data transmission between network devices.
	As per claim 22, Wang, MATSUOKA teaches the network device of claim 21, wherein the one or more processors are further to: detect a fault on the link; switch over to a next priority port; and perform the PTP communications (para [0025], remaining links become standby links which can join the port channel if one or more aggregated links fail ). 

	As per claim 24, Wang, MATSUOKA teaches the network device of claim 21, wherein the LLDP frame includes one or more of: information associated with an identity of the other network device, one or more capabilities of the other network device, or one or more configurations of the other network device (para [0098], information associated with an identity of the other network device, one or more capabilities of the other network device, or one or more configurations of the other network device). 
	As per claim 26, Wang, MATSUOKA teaches the network device of claim 21, wherein the one or more processors, when determining the port priority for the port for the PTP communications, are to: determine the port priority for the port on the network device based on port priorities assigned to a plurality of ports on the other network device to ensure symmetric PTP communications ( para [0025], fig. 2, assign a port priority for port 6 having a standby priority port and other port individual link and plurality 
	As per claim 28, Wang  teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors on a network device, cause the one or more processors to: wherein the network device and the other network device are communicatively connected via a plurality of links in a link aggregation group (LAG) (para [0025], fig. 1, [0019], traffic is received from the unsecured network to communicate with a secured network to a network to port having plurality of ports on the network device 102, other network device is 106 is connected having plurality of links and plurality of ports  of the plurality of ports on the network device, is associated with a link, of the plurality of links ); identify precision timing protocol (PTP) information for the port based on a (LLDP) frame (para [0025], fig. 2, identify the information for link channel information between two devices  ); determine a port priority for the port for PTP communications between the network device and the other network device based on the PTP information ( para [0025], fig. 2, [0019], switch 102 has 6 ports having a lower priority and port 1-5 having a better priority); assign the port priority for the port ( para [0025], fig. 2, assign a port priority for port 6 having a standby priority port and other port individual link); and perform the PTP communications based on the assigned port priority (para [0025], fig. 2, network device 102 communicates with other device 106 based on the assigned priority based on the main channel and hot standby link). 

	Examiner supplies the same rationale as supplied in claim 21.
	As per claim 29, Wang, MATSUOKA teaches the non-transitory computer-readable medium of claim 28, wherein the port, of the plurality of ports on the network device, is associated with a link, of the plurality of links, in the LAG, and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: detect a fault on the link; switch over to next priority port; and perform the PTP communications(para [0025], remaining links become standby links which can join the port channel if one or more aggregated links fail). 
	As per claim 30, Wang, MATSUOKA teaches the non-transitory computer-readable medium of claim 28, wherein the network device is associated with a transparent clock, wherein the port, of the plurality of ports on the network device, is 
	As per claim 31. Wang, MATSUOKA teaches the non-transitory computer-readable medium of claim 28, wherein the LLDP frame includes one or more of: information associated with an identity of the other network device, one or more capabilities of the other network device, or one or more configurations of the other network device( para [0098], information associated with an identity of the other network device, one or more capabilities of the other network device, or one or more configurations of the other network device). 
	As per claim 33, Wang, MATSUOKA teaches the non-transitory computer-readable medium of claim 28, wherein the one or more instructions, that cause the one or more processors to determine the port priority for the port for the PTP communications, cause the one or more processors to: determine the port priority for the port on the network device based on port priorities assigned to a plurality of ports on the other network device to ensure symmetric PTP communications ( para [0025], fig. 2, 
 	As per claim 35, Wang  teaches a method comprising:, wherein the network device and the other network device are communicatively connected, and wherein the port, of the plurality of ports on the network device, is associated with a link, of a plurality of links (para [0025], fig. 1, [0019], traffic is received from the unsecured network to communicate with a secured network to a network to port having plurality of ports on the network device 102, other network device is 106 is connected having plurality of links and plurality of ports  of the plurality of ports on the network device, is associated with a link, of the plurality of links); identifying, by the network device, PTP information for the port based on a (LLDP) frame ( para [0025], fig. 2, identify the information for link channel information between two devices); determining, by the network device, a port priority for the port for PTP communications between the network device and the other network device based on the PTP information ( para [0025], fig. 2, [0019], switch 102 has 6 ports having a lower priority and port 1-5 having a better priority); assigning, by the network device, the port priority for the port(para [0025], fig. 2, assign a port priority for port 6 having a standby priority port and other port individual link ); and performing, by the network device, the PTP communications based on the assigned port priority ( para [0025], fig. 2, network device 102 communicates with other device 106 based on the assigned priority based on the main channel and hot standby link). 

 	Examiner supplies the same rationale as supplied in claim 21.
	As per claim 36, Wang, MATSUOKA teaches the method of claim 35, further comprising: detecting a fault on the link; switching over to next priority port; and performing the PTP communications (para [0025], remaining links become standby links which can join the port channel if one or more aggregated links fail).
	As per claim 37, Wang, MATSUOKA teaches the method of claim 35, wherein the network device is associated with a transparent clock, and wherein the method further comprises: detecting a fault on the link (para [0152] fig. 9, 14, detecting a fault);; switch over to a next highest priority port (para [0152] fig. 9, 14,  switching the port based on the port status such as port congestion or port failure); receive a PTP packet ((para [0152] fig. 9, 14,  receiving a packet); process the PTP packet (para [0152] fig. 9, 
		As per claim 39, Wang, MATSUOKA teaches the method of claim 35, where determining the port priority for the port for the PTP communications comprises: determining the port priority for the port on the network device based on port priorities assigned to a plurality of ports on the other network device to ensure symmetric PTP communications ( para [0025], fig. 2, assign a port priority for port 6 having a standby priority port and other port individual link and plurality of ports 1-6 having standby port and main ports and switch communicates with other switches).
 	Claim(s) 25, 32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable Wang, MATSUOKA further view of US PG Pub US 20130301634 A1 to Ehlers et al (hereinafter Ehlers).
	As per claim 25, Wang, MATSUOKA teaches the network device of claim 21, Ehlers teaches wherein a clock associated with the network device is selected as a slave and another clock associated with the other network device is selected as a master, and wherein the clock associated with the network device synchronizes to the other clock associated with the other network device (para [0057] Processors of the switch units synchronizes to the other clock associated with the other network device, with in some embodiments one of the switch units serving as a master clock and one of the switch units serving as a slave clock). US 20130301634 A1

 	As per claim 32, Wang, MATSUOKA teaches the non-transitory computer-readable medium of claim 28, Ehlers teaches wherein a clock associated with the network device is selected as a slave and another clock associated with the other network device is selected as a master, and wherein the clock associated with the network device synchronizes to the other clock associated with the other network device( ([0057] Processors of the switch units synchronizes to the other clock associated with the other network device, with in some embodiments one of the switch units serving as a master clock and one of the switch units serving as a slave clock). US 20130301634 A1
	Examiner supplies the same rationale as supplied in claim 25.
 	As per claim 38, Wang, MATSUOKA teaches the method of claim 35, Ehlers teaches wherein a clock associated with the network device is selected as a slave and another clock associated with the other network device is selected as a master, and wherein the clock associated with the network device synchronizes to the other clock associated with the other network device (para 0057] Processors of the switch units synchronizes to the other clock associated with the other network device, with in some 
 	Examiner supplies the same rationale as supplied in claim 25.
	Claim(s) 27, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable Wang, MATSUOKA further view of US PG Pub US 20080247395 A1 to Hazard et al (hereinafter Hazard).
	As per claim 27, Wang, MATSUOKA teaches the network device of claim 21, Hazard teaches wherein the LLDP frame for the port includes a destination address field including information associated with an address of the network device (para [0021], frame for the port includes a destination address field including information associated with an address of the network device). US 20080247395 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Wang by wherein the LLDP frame for the port includes a destination address field including information associated with an address of the network device as suggested by Hazard, this modification would benefit  Wang for improve the reliability of a network by minimizing the impact of network faults in a communication network device communication.
As per claim 34, the non-transitory computer-readable medium of claim 28, Hazard teaches wherein the LLDP frame for the port includes a destination address field including information associated with an address of the network device(para [0021], frame for the port includes a destination address field including information associated with an address of the network device ). 

	As per claim 40, Wang, MATSUOKA teaches the method of claim 35, Hazard teaches wherein the LLDP frame for the port includes a destination address field including information associated with an address of the network device (para [0021], frame for the port includes a destination address field including information associated with an address of the network device).
 	Examiner supplies the same rationale as supplied in claim 27.
Conclusion
 	Prior arts made of record, not relied upon: US Patent Publication US 20040257995 A1; US Patent Publication US 20160105306 A1,   US Patent Publication US 20130064102 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467